United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTHPORT VETERANS
ADMINISTRATION, Northport, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1830
Issued: February 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2014 appellant filed a timely appeal from a July 31, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on October 3, 2011, as alleged.
FACTUAL HISTORY
On October 6, 2011 appellant, then a 58-year-old maintenance worker, filed a traumatic
injury claim alleging that on October 3, 2011, while lifting, he injured his left knee.
1

5 U.S.C. § 8101 et seq.

In support of his claim, appellant submitted an October 25, 2011 physical therapy report
cosigned by Dr. Izhar Haque, an orthopedic surgeon, noting that appellant complained of severe
left knee pain and that he received education with regard to breathing exercises and a home
exercise program. In an October 27, 2011 progress note, Dr. Haque stated that appellant had all
indications for a left total knee replacement due to advanced osteoarthritis and needed to meet
the implant surgeon to plan for the date of definitive surgery. In an October 27, 2011 attachment
to a general medical and surgery authorization request form, he stated that appellant had
progressing pain and decreased quality of life related to advanced osteoarthritis in his left knee.
Dr. Haque noted that appellant had failed to improve with conservative management and was
scheduled for a left total knee arthroplasty on December 6, 2011. The record also contains notes
signed by Dr. Haque’s physician’s assistant as well as an October 3, 2011 work capacity
evaluation with an illegible signature.
In response to OWCP’s November 16, 2011 letter asking appellant to submit further
evidence, appellant submitted a radiology report dated October 3, 2011, containing an illegible
signature, wherein an unidentified person noted in clinical history that appellant was lifting a bag
over his head to throw into a larger bin when his left knee buckled and went out from under him
and he landed on both knees. The radiographic report was interpreted as showing degenerative
arthritis with no obvious acute fracture or dislocation. In an October 4, 2011 radiology report
containing no signature, an unidentified person noted degenerative arthrosis most advanced at
the patellofemoral articulation.
In an October 6, 2011 progress note, Dr. Jeffrey Goldstein, an orthopedic surgeon, noted
that appellant’s left knee evinced pain and swelling, but no specific loose body type symptoms.
By decision dated January 23, 2012, OWCP denied appellant’s claim. It determined that
he had not established fact of injury as he failed to provide evidence to support that the event
occurred as he alleged and did not provide medical evidence containing a definitive medical
diagnosis in connection with the injury or events.
In a June 7, 2012 report, a nurse for the employing establishment noted that several
weeks ago appellant had a left total knee replacement using his health insurance and veteran
status. She further noted that appellant had injured his knee twice in recent years, once on
June 24, 2008, which was accepted for a left knee sprain, and once on October 3, 2011, which
was denied for left knee sprain.
On August 6, 2012 appellant requested reconsideration. He submitted progress notes
from the employing establishment dated from August 16, 2011 through August 28, 2012, which
included operative notes and follow up notes by physicians, nurse practitioners, and physical
therapists. These notes indicate that on February 6, 2012 appellant underwent a left knee total
knee arthroplasty and was discharged on February 21, 2012. However, due to insufficient
progress on range of motion, appellant underwent a left knee manipulation under anesthesia on
March 22, 2012.
By decision dated July 31, 2014, OWCP found that the factual component of appellant’s
claim was established but that he had not provided medical evidence sufficient to connect his
claimed conditions to the employment incident of October 3, 2011.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.3
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.4
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.5 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
OWCP accepted that an employment incident occurred as alleged on October 3, 2011.
However, the Board finds that appellant has not met his burden of proof to establish a causal
relationship between his left knee injury and surgeries and the accepted employment incident of
October 3, 2011.

2

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

4

Linda S. Jackson, 49 ECAB 486 (1998).

5

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

6

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

Appellant has submitted evidence that establishes that he had degenerative arthritis in his
left knee and underwent surgery including a total knee arthoplasty on February 6, 2012.
However, there is no medical evidence to establish that his surgery or the medical condition in
his left knee was causally related to the accepted employment incident of October 3, 2011. The
Board notes that appellant submitted evidence that either contains an illegible signature or no
signature and thus the author cannot be identified as a physician. The Board has held that
incomplete medical reports, containing no signature or illegible signatures, do not constitute
probative medical evidence.7 Appellant also submitted notes by physical therapists, nurse
practitioners, and physician’s assistants. The Board has held that treatment notes signed by a
nurse, physical therapist, or a physician’s assistant are not considered medical evidence as these
providers are not physicians under FECA.8
The remaining progress notes or reports signed by physicians do not address the issue of
causal relationship. In this regard, none of the radiologic evidence of record addresses the issue
of causal relationship. Dr. Haque noted that appellant had advanced osteoarthritis in his left
knee, that this resulted in a decreased quality of life, that conservative treatment had not been
successful, and that he had been scheduled for a total left knee arthroplasty. However, he does
not address the cause of appellant’s osteoarthritis. Dr. Goldstein noted that appellant’s left knee
evidenced pain and swelling, but did not discuss appellant’s employment or any causal
relationship.
In order to establish his claim, appellant must submit a rationalized medical opinion
addressing the causal relationship between his left knee condition and the October 3, 2011
employment incident. An award of compensation may not be based on surmise, conjecture, or
speculation. Neither the fact that appellant’s claimed condition became apparent during a period
of employment nor is his belief that the condition was caused by his employment sufficient to
establish causal relationship.9
The Board finds that appellant has not submitted sufficient medical evidence to establish
his claim. As noted, causal relationship is a medical question that must be established by a
probative medical opinion from a physician.10 The physician must accurately describe
appellant’s work duties and medically explain the pathophysiological process by which this
incident would have caused or aggravated his condition.11 The Board finds that there is no
rationalized medical opinion in the record discussing the October 3, 2011 incident and explaining
7

See R.M., 59 ECAB 690, 693 (2008); Merton J. Sills, 39 ECAB 572, 575 (1988).

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
9

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

10

W.P., Docket No. 14-1076 (issued September 18, 2014).

11

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket
No. 11-237 (issued September 9, 2011).

4

how appellant’s left knee condition and subsequent surgery are related to this accepted incident.
Because appellant has not provided such medical opinion evidence in this case, he has failed to
meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on October 3, 2011, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 31, 2014 is affirmed.
Issued: February 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

